 

Exhibit 10.3

 



LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is entered in Beijing, the People’s
Republic of China (“PRC”, excluding the Hong Kong Special Administrative Region,
the Macao Special Administrative Region and Taiwan, for purposes of this
agreement) as of August 18 of 2017.

 

by and between the following parties:

 

(1)LENDER: Shanghai Renren Automobile Technology Company Limited.

Registered Address: Room 917-918 ,,No328 , Jiajian Road Jiading District,

Shanghai, China 

Legal Representative: Liu Jian

 

and

 

(2)BORROWER: Yi Rui

PRC Identification Card No: 110105196905084166 

Address: No.604 of Third Floor, No.22 of Beiwaxili, Haidian District, Beijing,
China

 

(individually, a “Party” and collectively, the “Parties”)

 

WHEREAS:

 

Borrower desires to borrow from the Lender, and the Lender desires to lend to
the Borrower, an aggregate principal amount of Renminbi Five Hundred thousand
Yuan (RMB 500,000 ), pursuant to the terms and conditions set forth herein.

 

THEREFORE, the Parties, through friendly negotiation based on equal and mutual
benefit, agree as follows:

 

1.Principal Amount of the Loan

 

Subject to the terms and conditions set forth in this Agreement, Lender has
agreed to lend to the Borrower, the principal amount of RMB 500,000 (the
“Loan”). Such Loan shall be interest-free throughout the term of the Loan.

 

2.Loan Terms

 

2.1The term for such Loan will be ten (10) years, calculated from the date when
the Borrower actually draws the Loan. The term under this Agreement shall be
automatically extended for another ten years unless written notice to the
contrary is given by the Lender three months prior to the expiration of this
Agreement.

 



 1

 

 

2.2The Lender and the Borrower jointly agree and confirm that the Borrower shall
not repay the Loan in advance except with the Lender’s prior written approval or
the expiration of this Agreement. The Borrower shall repay the Loan by using all
the funds obtained by him from transferring all of the Borrower’s equity in
Shanghai Renren Automobile Technology Company Limited. (“Renren Automobile”), a
company incorporated under the laws of the People’s Republic of China to Lender
or to any other third party designated by the Lender. In case the funds received
by the Borrower from transferring the aforesaid equity is subject to any tax or
administrative expenses, the Borrower shall only be obliged to repay the net
portion of such funds (after deducting any applicable tax and expenses) to the
Lender. When all of such Borrower’s equity in Renren Automobile is transferred
as stipulated above and if all the fund thereof is repaid to the Lender by the
Borrower, all the outstanding Loan hereunder shall be regarded as repaid.

 

2.3The Lender and the Borrower agree and confirm that the Borrower shall
immediately repay the Loan in case any one of the following occurs:

 

2.3.1The Borrower dies or becomes a person with no or limited capacity for civil
rights;

 

2.3.2The Borrower commits crime or is involved in crime;

 

2.3.3Any third party claims debt of the Borrower exceeding RMB 10,000,000 (RMB
10,000,000) which the Borrower is not able to repay;

 

2.3.4There are no legal restrictions for foreign investors to directly invest in
the value-added telecommunication business under PRC law; or



 

2.3.5the Lender issues a written notice to the Borrower for repayment of the
Loan.

 

3.Conditions Precedent to the Disbursement of the Loan

 

3.1The Lender shall not be obliged to make any disbursement of the Loan unless
all of the following conditions have been satisfied or waived by the Lender:

 

3.1.1All the representations and warranties made by the Borrower are correct,
accurate, complete and not misleading.

 



 2

 

 

3.1.2The Borrower is not in breach of the covenants and undertakings made by
such Borrower in Section 5 hereof.

 

3.1.3The Parties have executed an Equity Option Agreement (“Option Agreement”),
pursuant to which the Borrower grants to the Lender or its designated person
(legal or natural) an exclusive option to purchase all of the Borrower’s equity
interest in Renren Automobile, to the extent permitted under PRC laws.

 

3.1.4The Parties have executed an Equity Interest Pledge Agreement (“Pledge
Agreement”), pursuant to which the Borrower pledges all of his equity interest
in Renren Automobile to the Lender, to the extent permitted under PRC laws.

 

4.Representations and Warranties

 

4.1The Borrower makes the following representations and warranties to the
Lender, and confirms that the Lender executes and performs this Agreement in
reliance of such representations and warranties:

 

4.1.1The Borrower has the full capacity and power to enter into this Agreement;

 

4.1.2The execution of this Agreement of the Borrower will not violate any law or
binding obligations of the Borrower;

 

4.1.3This Agreement shall constitute a binding obligation of the Borrower,
enforceable against him in accordance with its terms upon its execution;

 

4.1.4The Borrower neither commits criminal behaviors nor is involved in criminal
activity;

 

4.1.5Except for the option under the Option Agreement and the pledge under the
Pledge Agreement, without the prior consent of the Lender, the Borrower shall
not create any pledge over part or whole of the Borrower’s right in Renren
Automobile or any priority for any third party where the beneficiary is neither
the Lender nor its subsidiaries or affiliates;

 

4.2The Lender makes the following representations and warranties to the
Borrower:

 

4.2.1The Lender is a company registered and validly existing under the laws of
PRC;

 

 3

 



 

4.2.2The execution and performance of this Agreement by the Lender is in
compliance with the power of the Lender. The Lender has taken proper measures
and has gained authorizations and approvals from all third parties and
governmental departments or agencies, to execute and perform its obligations
under this Agreement in accordance with the limitations of the laws and
contracts which are binding or bear influences over the Lender; and

 

4.2.3This Agreement shall constitute the legal, valid and binding obligations of
the Lender, enforceable against the Lender in accordance with its terms upon its
execution.

 

5.Covenants and Undertakings of Borrower

 

5.1The Borrower, as a shareholder of Renren Automobile, hereby undertakes to,
and shall cause Renren Automobile, to observe the following terms with all
efforts during the term of this Agreement:

 

5.1.1It shall not modify in any way its articles of association or alter its
shareholding structure without the prior written consent of the Lender;

 

5.1.2It shall not transfer or dispose of any material asset, or create any other
security interest neither for the Lender nor for its subsidiaries / affiliates
over the same without the prior written consent of the Lender;

 

5.1.3It shall not provide any warranty or assume any debt for any third party
which is beyond its normal daily business scope without the prior written
consent of the Lender;

 

5.1.4It shall not enter into any material contracts without the prior written
consent of the Lender, except those entered into in the ordinary course of
business (for the purpose of this paragraph, any contract with a value exceeding
RMB 100,000 shall be deemed to be a material contract);

 

5.1.5It shall not extend any loan or credit to any party without the prior
written consent of the Lender;

 

5.1.6It shall not merge with or invest in any third party without the prior
written consent of the Lender;

 

5.1.7It shall not declare in any way any bonus or dividends for its shareholders
without the prior written consent of the Lender;

 

5.1.8It shall not conduct any business that is beyond the normal course of
business;

 

 4

 



 

5.1.9It shall not change or dismiss an executive director or to dismiss and
replace any senior management members;

 

5.1.10It shall not make significant adjustment to its business operation model,
marketing strategy, operation policy or client relationship; and

 

5.1.11It shall not have any of its subsidiaries do any of the foregoing.

 

5.2The Borrower further commits to the Lender, during the term of this
Agreement, as follows:

 

5.2.1he shall take all the measures to guarantee and maintain his identification
and status as a shareholder of Renren Automobile;

 

5.2.2he shall not transfer or dispose of any of his equity interest or other
rights or powers pertinent to his equity interest in Renren Automobile;

 

5.2.3he shall procure that the shareholders’ meeting of Renren Automobile shall
not pass any decision about its merger with or investment in any third party
without the prior written consent of the Lender;

 

5.2.4he shall not carry out any action bearing material influences on the
assets, business, obligations or liabilities of Renren Automobile without prior
written consent of the Lender;

 

5.2.5he shall immediately and unconditionally transfer all or part of his equity
interest in Renren Automobile to the Lender or any third party designated by the
Lender in accordance with PRC laws and, where applicable, procure all the other
shareholders of Renren Automobile waive any prior right over purchasing such
shares, as required by the Lender;

 

5.2.6he shall strictly observe his commitments and guarantees under this
Agreement and other related agreements.

 

5.3The Borrower hereby covenants and undertakes that upon the signing of this
Agreement, the Borrower shall:

 

5.3.1pledge all equity interest in Renren Automobile held by the Borrower for
the benefit of Lender to guarantee the due repayment of the Loan hereunder, and
enter into the Pledge Agreement with Lender;

 

5.3.2deliver a power of attorney to appoint and authorize individuals designated
by the Lender to exercise the rights and powers pertinent to the equity interest
in Renren Automobile held by the Borrower;

 



 5

 

 

5.3.3confirm and agree that the Lender shall have the right to acquire or to
designate any third party of its choice to acquire from time to time part or all
of the equity interest of Renren Automobile from the Borrower at an agreed price
pursuant to the Option Agreement.

 

6.Default

 

If the Borrower fails to perform his repayment obligation pursuant to this
Agreement, an overdue interest at the rate of 0.01% per day upon the outstanding
amount of the Loan shall be payable to the Lender.

 

7.Confidentiality

 

7.1The Parties acknowledge and confirm to take all possible measures to keep
confidential all the confidential materials and information (the “Confidential
Information”) they get to know by this Agreement. The Parties shall not
disclose, provide or transfer such Confidential Information to any third party
without the prior written consent of the other Party. In case of the termination
of this Agreement, the receiving party of the Confidential Information shall
return or destroy all the files, materials or software as required by the
disclosing party, and delete any of the Confidential Information from any memory
equipments and discontinue using such Confidential Information.

  

7.2The Parties agree that this Section 7 shall survive the modification and
termination of this Agreement.

 

8.Notices

 

Unless a written notice of change of address is issued, all correspondence
relating to this Agreement shall be delivered in person, or by registered or
prepaid mail, or by recognized express services or facsimile to the addresses
appointed by the other party from time to time.

 

9.Governing Law and Dispute Settlement

 

9.1The execution, validity, performance and interpretation of this Agreement
shall be governed by and construed in accordance with the laws of the PRC.

 

9.2The Parties shall strive to settle any dispute arising from the
interpretation or performance through friendly consultation. In case no
settlement can be reached through consultation, either party may submit such
matter to China International Economic and Trade Arbitration Commission
(“CIETAC”) Beijing headquarter for arbitration. The arbitration shall follow the
then current rules of CIETAC, and the arbitration proceedings shall be conducted
in Chinese and shall take place in Beijing. The arbitration award shall be final
and binding upon the Parties. This article shall not be affected by the
termination or elimination of this Agreement.

 



 6

 

 

9.3In case of any disputes arising out of the interpretation and performance of
this Agreement or any pending arbitration of such dispute, each party shall
continue to perform their obligations under this Agreement, except for the
matters in dispute.

 

10.Force Majeure

 

10.1Force Majeure refers to any accident which is beyond a Party’s control and
is inevitable with the reasonable care of the other Party who shall be
influenced, including but not limited to governmental activity, natural force,
fire, explosion, storm, flood, earthquake, tide, lightening or war. However, the
credit, capital or shortage of financing shall not be deemed as the matters
beyond one Party’s reasonable control. The Party influenced by the Force Majeure
and seeking for exemption hereunder shall notify the other Party as soon as
possible and inform the other Party of the measures to take in order to
accomplish the performance of this Agreement.

 

10.2In case the performance of this Agreement is delayed or cumbered by the
above-referenced Force Majeure, the Party who is influenced by the Force Majeure
shall not bear any liability within the scope of delay and cumbrance, and shall
take all the proper measures to reduce or eliminate the influence of Force
Majeure, and shall make efforts to renew the performance of its obligations
hereunder which has been delayed or cumbered by the Force Majeure. Each Party
shall try its best to restore the performance of this Agreement once the Force
Majeure is eliminated.

 

11.Effective Date

 

This Agreement shall be effective upon its being signed by the Parties
hereunder. Notwithstanding the foregoing, the Lender and the Borrower confirm
that the Loan was duly and fully extended by the Lender prior to the execution
of this Agreement.

 

12.Miscellaneous

 

12.1Any modification, termination or waiver of this Agreement shall not take
effect without the written consent of each party.

 

12.2Any appendix attached hereto shall be of the same effect as this Agreement.

 



 7

 

 

12.3The Borrower shall not transfer his rights and obligations hereunder to any
third party without the prior written consent of the Lender.

 

12.4In case any terms and stipulations in this Agreement is regarded as illegal
or cannot be performed in accordance with the applicable law, it shall be deemed
to be deleted from this Agreement and lose its effect and this Agreement shall
remain its effect and be treated as without it from the very beginning. Each
Party shall replace the deleted stipulations with those lawful and effective
ones, which are acceptable to the Lender, through mutual negotiation.

 

[The space below is intentionally left blank.]

 



 8

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first written above.

 

LENDER: Shanghai Renren Automobile Technology Company Limited. 

(Company Seal)

 



By:     Authorized Representative: Liu Jian         BORROWER: Yi Rui         By:
   

 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 



 9

 

 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is entered in Beijing, the People’s
Republic of China (“PRC”, excluding the Hong Kong Special Administrative Region,
the Macao Special Administrative Region and Taiwan, for purposes of this
agreement) as of August 18 of 2017.

 

by and between the following parties:

 

(1)LENDER: Shanghai Renren Automobile Technology Company Limited.

Registered Address: Room 917-918 , ,No328 , Jiajian Road Jiading District,

Shanghai, China 

Legal Representative: Liu Jian

 

and

 

(2)BORROWER: Ren Jintao

PRC Identification Card No: 110102197805152331 

Address: No.222 of Third Floor, No.33 of Beiwaxili, Haidian District, Beijing,

China

 

(individually, a “Party” and collectively, the “Parties”)

 

WHEREAS:

 

Borrower desires to borrow from the Lender, and the Lender desires to lend to
the Borrower, an aggregate principal amount of Renminbi Forty-nine million, Five
Hundred thousand Yun(RMB 49,500,000), pursuant to the terms and conditions set
forth herein.

 

THEREFORE, the Parties, through friendly negotiation based on equal and mutual
benefit, agree as follows:

 

1.Principal Amount of the Loan

 

Subject to the terms and conditions set forth in this Agreement, Lender has
agreed to lend to the Borrower, the principal amount of RMB 49,500,000 (the
“Loan”). Such Loan shall be interest-free throughout the term of the Loan.

 

2.Loan Terms

 

2.1The term for such Loan will be ten (10) years, calculated from the date when
the Borrower actually draws the Loan. The term under this Agreement shall be
automatically extended for another ten years unless written notice to the
contrary is given by the Lender three months prior to the expiration of this
Agreement.

 



 1

 

 

2.2The Lender and the Borrower jointly agree and confirm that the Borrower shall
not repay the Loan in advance except with the Lender’s prior written approval or
the expiration of this Agreement. The Borrower shall repay the Loan by using all
the funds obtained by him from transferring all of the Borrower’s equity in
Shanghai Renren Automobile Technology Company Limited (“Renren Automobile”), a
company incorporated under the laws of the People’s Republic of China to Lender
or to any other third party designated by the Lender. In case the funds received
by the Borrower from transferring the aforesaid equity is subject to any tax or
administrative expenses, the Borrower shall only be obliged to repay the net
portion of such funds (after deducting any applicable tax and expenses) to the
Lender. When all of such Borrower’s equity in Renren Automobile is transferred
as stipulated above and if all the fund thereof is repaid to the Lender by the
Borrower, all the outstanding Loan hereunder shall be regarded as repaid.

 

2.3The Lender and the Borrower agree and confirm that the Borrower shall
immediately repay the Loan in case any one of the following occurs:

 

2.3.1The Borrower dies or becomes a person with no or limited capacity for civil
rights;

 

2.3.2The Borrower commits crime or is involved in crime;

 

2.3.3Any third party claims debt of the Borrower exceeding RMB 10,000,000 (RMB
10,000,000) which the Borrower is not able to repay;

 

2.3.4There are no legal restrictions for foreign investors to directly invest in
the value-added telecommunication business under PRC law; or

 

2.3.5the Lender issues a written notice to the Borrower for repayment of the
Loan.

 

3.Conditions Precedent to the Disbursement of the Loan

 

3.1The Lender shall not be obliged to make any disbursement of the Loan unless
all of the following conditions have been satisfied or waived by the Lender:

  

3.1.1All the representations and warranties made by the Borrower are correct,
accurate, complete and not misleading.

 

 2

 



 

3.1.2The Borrower is not in breach of the covenants and undertakings made by
such Borrower in Section 5 hereof.

 

3.1.3The Parties have executed an Equity Option Agreement (“Option Agreement”),
pursuant to which the Borrower grants to the Lender or its designated person
(legal or natural) an exclusive option to purchase all of the Borrower’s equity
interest in Renren Automobile, to the extent permitted under PRC laws.

 

3.1.4The Parties have executed an Equity Interest Pledge Agreement (“Pledge
Agreement”), pursuant to which the Borrower pledges all of his equity interest
in Renren Automobile to the Lender, to the extent permitted under PRC laws.

 

4.Representations and Warranties

 

4.1The Borrower makes the following representations and warranties to the
Lender, and confirms that the Lender executes and performs this Agreement in
reliance of such representations and warranties:

 

4.1.1The Borrower has the full capacity and power to enter into this Agreement;

 

4.1.2The execution of this Agreement of the Borrower will not violate any law or
binding obligations of the Borrower;

 

4.1.3This Agreement shall constitute a binding obligation of the Borrower,
enforceable against him in accordance with its terms upon its execution;

 

4.1.4The Borrower neither commits criminal behaviors nor is involved in criminal
activity;

 

4.1.5Except for the option under the Option Agreement and the pledge under the
Pledge Agreement, without the prior consent of the Lender, the Borrower shall
not create any pledge over part or whole of the Borrower’s right in Renren
Automobile or any priority for any third party where the beneficiary is neither
the Lender nor its subsidiaries or affiliates;

 

4.2The Lender makes the following representations and warranties to the
Borrower:

 

4.2.1The Lender is a company registered and validly existing under the laws of
PRC;

 



 3

 

 

4.2.2The execution and performance of this Agreement by the Lender is in
compliance with the power of the Lender. The Lender has taken proper measures
and has gained authorizations and approvals from all third parties and
governmental departments or agencies, to execute and perform its obligations
under this Agreement in accordance with the limitations of the laws and
contracts which are binding or bear influences over the Lender; and

 

4.2.3This Agreement shall constitute the legal, valid and binding obligations of
the Lender, enforceable against the Lender in accordance with its terms upon its
execution.

 

5.Covenants and Undertakings of Borrower

 

5.1The Borrower, as a shareholder of Renren Automobile, hereby undertakes to,
and shall cause Renren Automobile, to observe the following terms with all
efforts during the term of this Agreement:

 

5.1.1It shall not modify in any way its articles of association or alter its
shareholding structure without the prior written consent of the Lender;

 

5.1.2It shall not transfer or dispose of any material asset, or create any other
security interest neither for the Lender nor for its subsidiaries / affiliates
over the same without the prior written consent of the Lender;

 

5.1.3It shall not provide any warranty or assume any debt for any third party
which is beyond its normal daily business scope without the prior written
consent of the Lender;

 

5.1.4It shall not enter into any material contracts without the prior written
consent of the Lender, except those entered into in the ordinary course of
business (for the purpose of this paragraph, any contract with a value exceeding
RMB 100,000 shall be deemed to be a material contract);

 

5.1.5It shall not extend any loan or credit to any party without the prior
written consent of the Lender;

 

5.1.6It shall not merge with or invest in any third party without the prior
written consent of the Lender;

 

5.1.7It shall not declare in any way any bonus or dividends for its shareholders
without the prior written consent of the Lender;

 



 4

 

 

5.1.8It shall not conduct any business that is beyond the normal course of
business;

 

5.1.9It shall not change or dismiss an executive director or to dismiss and
replace any senior management members;

 

5.1.10It shall not make significant adjustment to its business operation model,
marketing strategy, operation policy or client relationship; and

 

5.1.11It shall not have any of its subsidiaries do any of the foregoing.

 

5.2The Borrower further commits to the Lender, during the term of this
Agreement, as follows:

 

5.2.1he shall take all the measures to guarantee and maintain his identification
and status as a shareholder of Renren Automobile;

 

5.2.2he shall not transfer or dispose of any of his equity interest or other
rights or powers pertinent to his equity interest in Renren Automobile;

 

5.2.3he shall procure that the shareholders’ meeting of Renren Automobile shall
not pass any decision about its merger with or investment in any third party
without the prior written consent of the Lender;

 

5.2.4he shall not carry out any action bearing material influences on the
assets, business, obligations or liabilities of Renren Automobile without prior
written consent of the Lender;

 

5.2.5he shall immediately and unconditionally transfer all or part of his equity
interest in Renren Automobile to the Lender or any third party designated by the
Lender in accordance with PRC laws and, where applicable, procure all the other
shareholders of Renren Automobile waive any prior right over purchasing such
shares, as required by the Lender;

 

5.2.6he shall strictly observe his commitments and guarantees under this
Agreement and other related agreements.

 

5.3The Borrower hereby covenants and undertakes that upon the signing of this
Agreement, the Borrower shall:

 

5.3.1pledge all equity interest in Renren Automobile held by the Borrower for
the benefit of Lender to guarantee the due repayment of the Loan hereunder, and
enter into the Pledge Agreement with Lender;

 



 5

 

 

5.3.2deliver a power of attorney to appoint and authorize individuals designated
by the Lender to exercise the rights and powers pertinent to the equity interest
in Renren Automobile held by the Borrower;

 

5.3.3confirm and agree that the Lender shall have the right to acquire or to
designate any third party of its choice to acquire from time to time part or all
of the equity interest of Renren Automobile from the Borrower at an agreed price
pursuant to the Option Agreement.

 

6.Default

 

If the Borrower fails to perform his repayment obligation pursuant to this
Agreement, an overdue interest at the rate of 0.01% per day upon the outstanding
amount of the Loan shall be payable to the Lender.

 

7.Confidentiality

 

7.1The Parties acknowledge and confirm to take all possible measures to keep
confidential all the confidential materials and information (the “Confidential
Information”) they get to know by this Agreement. The Parties shall not
disclose, provide or transfer such Confidential Information to any third party
without the prior written consent of the other Party. In case of the termination
of this Agreement, the receiving party of the Confidential Information shall
return or destroy all the files, materials or software as required by the
disclosing party, and delete any of the Confidential Information from any memory
equipments and discontinue using such Confidential Information.

  

7.2The Parties agree that this Section 7 shall survive the modification and
termination of this Agreement.

 

8.Notices

 

Unless a written notice of change of address is issued, all correspondence
relating to this Agreement shall be delivered in person, or by registered or
prepaid mail, or by recognized express services or facsimile to the addresses
appointed by the other party from time to time.

 

9.Governing Law and Dispute Settlement

 

9.1The execution, validity, performance and interpretation of this Agreement
shall be governed by and construed in accordance with the laws of the PRC.

 

9.2The Parties shall strive to settle any dispute arising from the
interpretation or performance through friendly consultation. In case no
settlement can be reached through consultation, either party may submit such
matter to China International Economic and Trade Arbitration Commission
(“CIETAC”) Beijing headquarter for arbitration. The arbitration shall follow the
then current rules of CIETAC, and the arbitration proceedings shall be conducted
in Chinese and shall take place in Beijing. The arbitration award shall be final
and binding upon the Parties. This article shall not be affected by the
termination or elimination of this Agreement.

 



 6

 

 

9.3In case of any disputes arising out of the interpretation and performance of
this Agreement or any pending arbitration of such dispute, each party shall
continue to perform their obligations under this Agreement, except for the
matters in dispute.

 

10.Force Majeure

 

10.1Force Majeure refers to any accident which is beyond a Party’s control and
is inevitable with the reasonable care of the other Party who shall be
influenced, including but not limited to governmental activity, natural force,
fire, explosion, storm, flood, earthquake, tide, lightening or war. However, the
credit, capital or shortage of financing shall not be deemed as the matters
beyond one Party’s reasonable control. The Party influenced by the Force Majeure
and seeking for exemption hereunder shall notify the other Party as soon as
possible and inform the other Party of the measures to take in order to
accomplish the performance of this Agreement.

 

10.2In case the performance of this Agreement is delayed or cumbered by the
above-referenced Force Majeure, the Party who is influenced by the Force Majeure
shall not bear any liability within the scope of delay and cumbrance, and shall
take all the proper measures to reduce or eliminate the influence of Force
Majeure, and shall make efforts to renew the performance of its obligations
hereunder which has been delayed or cumbered by the Force Majeure. Each Party
shall try its best to restore the performance of this Agreement once the Force
Majeure is eliminated.

 

11.Effective Date

 

This Agreement shall be effective upon its being signed by the Parties
hereunder. Notwithstanding the foregoing, the Lender and the Borrower confirm
that the Loan was duly and fully extended by the Lender prior to the execution
of this Agreement.

 



 7

 

 

12.Miscellaneous

 

12.1Any modification, termination or waiver of this Agreement shall not take
effect without the written consent of each party.

 

12.2Any appendix attached hereto shall be of the same effect as this Agreement.

 

12.3The Borrower shall not transfer his rights and obligations hereunder to any
third party without the prior written consent of the Lender.

 

12.4In case any terms and stipulations in this Agreement is regarded as illegal
or cannot be performed in accordance with the applicable law, it shall be deemed
to be deleted from this Agreement and lose its effect and this Agreement shall
remain its effect and be treated as without it from the very beginning. Each
Party shall replace the deleted stipulations with those lawful and effective
ones, which are acceptable to the Lender, through mutual negotiation.

 

[The space below is intentionally left blank.] 

 



 8

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first written above. 



 

LENDER: Shanghai Renren Automobile Technology Company Limited. 

(Company Seal)

 



By:     Authorized Representative: Liu Jian         BORROWER: Ren Jintao        
By:          

 [SIGNATURE PAGE TO LOAN AGREEMENT]

 



 9

 

 

